      Case 1:20-cv-03566-DLC Document 15 Filed 05/12/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 PAMELA GELLER,                          :
                                         :
                          Plaintiff,     :            20cv3566 (DLC)
                -v-                      :
                                         :                 ORDER
 BILL DE BLASIO, individually and in     :
 his official capacity as Mayor, City    :
 of New York, New York, and              :
 DERMOT SHEA, individually and in his    :
 official capacity as Police             :
 Commissioner, City of New York, New     :
 York,                                   :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     This case was filed on May 7, 2020.       On May 12, plaintiff

filed a motion for a temporary restraining order.         Accordingly,

it is hereby

     ORDERED that the defendants shall file any opposition to

the plaintiff’s motion for a temporary restraining order by

Thursday, May 14, 2020 at 5:00 p.m.

     IT IS FURTHER ORDERED that a hearing on plaintiff’s motion

for a temporary restraining order is scheduled for Friday, May

15, 2020 at 4:00 p.m.    The hearing will take place by Skype for

Business videoconference.     To access the conference, paste the

following link into your browser:

https://meet.lync.com/fedcourts-nysd/anthony_sampson/TJHFDA0U.
      Case 1:20-cv-03566-DLC Document 15 Filed 05/12/20 Page 2 of 3



     To use this link, you may need to download software to use

Skype’s videoconferencing features. 1     Participants are directed

to test their videoconference setup in advance of the conference

-- including their ability to access the link above.         Users who

do not have an Office 365 account may use the “Join as Guest”

option.   When you successfully access the link, you will be

placed in a “virtual lobby” until the conference begins.

Participants should also ensure that their webcam, microphone,

and headset or speakers are all properly configured to work with

Skype for Business.    For further instructions concerning Skype

for Business and general guidelines for participation in video

and teleconferencing, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     If you intend to join the conference from an Apple device,

you should ensure that you are running a version of Skype for

Business that was published on or after April 28, 2020. 2         Users

running earlier versions have encountered an issue in which

Skype for Business does not receive any inputs from the

computer’s microphone, and they cannot be heard by other

participants.


1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
2 See, e.g., Microsoft, Skype for Business on Mac (last visited

May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.

                                    2
         Case 1:20-cv-03566-DLC Document 15 Filed 05/12/20 Page 3 of 3



     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Skype for

Business, may access the conference audio using the following

credentials:

             Call-in number:        917-933-2166
             Conference ID:         63632199

     IT IS FURTHER ORDERED that by Thursday, March 14, 2020 at

5:00 p.m., the parties shall file a joint letter informing the

Court whether they have successfully tested Skype for Business.

If the parties are unable to successfully test Skype for

Business, the May 15 hearing will proceed as a telephone

conference, as opposed to a Skype for Business videoconference.

If the hearing proceeds as a telephone conference, the parties

shall use the following dial-in credentials, which are also

accessible to the press and public:

             Dial-in:               888-363-4749
             Access code:           4324948


Dated:       New York, New York
             May 12, 2020


                                           ____________________________
                                                    DENISE COTE
                                           United States District Judge




                                       3
